Citation Nr: 1818511	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 2009, for the grant of service connection for degenerative joint disease (DJD) of the right hip, to include on the basis of clear and mistakable error (CUE) in the October 1995 and October 1998 rating decisions denying entitlement to service connection for a right hip disability.

2.  Entitlement to an effective date earlier than January 14, 2009, for the grant of service connection for DJD of the left hip, to include on the basis of CUE in the October 1995 and October 1998 rating decisions denying entitlement to service connection for a left hip disability.

3.  Entitlement to an effective date earlier than January 14, 2009, for the grant of service connection for patellofemoral pain syndrome of the right knee, to include on the basis of CUE in the October 1995 and October 1998 rating decisions denying entitlement to service connection for a right knee disability.

4.  Entitlement to an effective date earlier than January 14, 2009, for the grant of service connection for patellofemoral pain syndrome of the left knee, to include on the basis of CUE in the October 1995 and October 1998 rating decisions denying entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1990 to August 1990, December 1990 to May 1991, and September 1992 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran testified at the RO before a Decision Review Officer.  


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO denied the Veteran's service connection claims for bilateral hip and bilateral knee disabilities.  The Veteran was notified of the decision, but did not appeal the decision and new and material evidence was not received within one year of its issuance.  The October 1995 rating decision became final. 

2.  In February 1998, the Veteran filed a claim to reopen service connection for a bilateral hip and bilateral knee disorder.

3.  In an October 1998, the RO continued the denial of service connection for a bilateral hip and bilateral knee disorder.  The Veteran was notified of the decision, but did not appeal the decision and new and material evidence was not received within one year of its issuance.  The October 1998 rating decision became final. 

4.  In January 2009, the Veteran requested that his claims for service connection for a bilateral hip and bilateral knee disability be reopened.  In a September 12, 2009 rating decision, the RO granted service connection for DJD of the hips and patellofemoral syndrome of the knees and assigned an effective date of January 14, 2009.  

5.  A September 24, 2009 rating decision found that CUE did not exist in the October 1998 rating decision with respect to the assigned effective date for the Veteran's hip and knee disabilities.  The Veteran filed a timely notice of disagreement.  A February 2018 Supplemental Statement of the Case found that CUE did not exist in the October 1995 and October 1998 rating decisions.  

6.  The October 1995 and October 1998 rating decisions were supported by the evidence then of record and were consistent with VA law and regulations then in effect, and any errors contained in the October 1995 and October 1998 rating decisions are neither undebatable nor are of the sort of that would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The October 1995 and October 1998 RO rating decisions that denied service connection for bilateral hip and bilateral knee disorders are final.  38 U.S.C. 
§ 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for an effective date earlier than January 14, 2009, for the grant of service connection for bilateral hip DJD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date earlier than January 14, 2009, for the grant of service connection for bilateral knee patellofemoral syndrome have not been met. 
38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The October 1995 and October 1998 rating decisions, which denied service connection for a right and left hip disorder, were not clearly and unmistakably erroneous.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.105 (2017).

5.  The October 1995 and October 1998 rating decisions, which denied service connection for a right and left knee disorder, were not clearly and unmistakably erroneous.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Factual Background

Service treatment records show that the Veteran was discharged from service in 1995 due, in part, to DJD of the hips and knees.  See March 1995 Physical Evaluation Board findings.  Notably, however, a February 1995 Medical Board examination report indicated that, although the Veteran was diagnosed with early DJD of the knees and hips, his X-rays were negative. 
Immediately following service separation, the Veteran filed a claim in May 1995 for bilateral hip and knee DJD.  The Veteran was subsequently afforded a VA General Medical examination in July 1995.  The examiner indicated that X-rays conducted in July 1995 were negative pertaining to the hips and knees.  The examiner diagnosed the Veteran with bilateral hip and knee arthralgia (i. e., joint pain).  

In an October 1995 rating decision, the RO denied service connection for a bilateral hip and bilateral knee disorder.  Specifically, the RO indicated that, although the Medical Board evaluation of February 1995 diagnosed DJD, no X-ray evidence was provided to substantiate the diagnosis.  Further, the July 1995 VA examination report diagnosed bilateral hip and knee arthralgia and X-rays were within normal limits.  The RO explained that arthralgia was not a ratable entity in the absence of X-ray evidence of a disability.  As a ratable condition had not been diagnosed, service connection was denied.

The Veteran was notified of the October 1995 rating decision, but he did not submit a Notice of Disagreement (NOD) with the October 1995 rating decision, nor did he submit any additional evidence concerning his claim within one year of that rating decision.  Thus, the decision became final.  See 38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

In February 1998, the Veteran filed a claim to reopen service connection for a bilateral hip and bilateral knee disorder.  In an October 1998 rating decision, the RO again denied the claims.  The Veteran was notified of the October 1998 rating decision, but he did not submit a NOD, nor did he submit any additional evidence concerning his claim within one year of that rating decision.  Thus, the decision became final.  See 38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

The Veteran filed a claim to reopen service connection for a bilateral hip and bilateral knee disorder in January 2009.  In a May 2009 rating decision, the RO denied the claim.  The Veteran filed a NOD in June 2009.  Thereafter, in a September 12, 2009 rating decision, the RO granted service connection for right and left hip DJD, and right and left knee patellofemoral syndrome.  An effective date of January 14, 2009 was assigned for those grants, the date the Veteran's claim to reopen was received by VA.  

In a separate September 24, 2009 rating decision, the RO also found that there was no CUE in the October 1998 rating decision; therefore entitlement to an earlier effective date was not warranted.  The Veteran filed a NOD in March 2010, and a Statement of the Case (SOC) was issued in April 2011.  The Veteran filed a timely substantive appeal in May 2011.  In a February 2018 SSOC, the RO found that previous decisions denying service connection, specifically the October 1995 rating decision, was considered final as the Veteran did not appeal the decision within one year from notification.  In sum, and during the course of this appeal, the RO has determined that there was no CUE in either the October 1995 or October 1998 rating decision.  See September 24, 2009 rating decision and February 2018 SSOC.

Laws and Analysis

The Veteran seeks entitlement to an effective date earlier than the currently assigned date of January 14, 2009, for the award of service connection for his bilateral hip and bilateral knee disorders, to include based upon his assertion of CUE in an October 1995 VA rating decision. 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court of Appeals for Veterans Claims held that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299. 

Because the Veteran did not perfect an appeal of the October 1995 and the October 1998 rating decisions as to the assignment of an effective date, the RO's decision as to the effective date for the awards of service connection for the bilateral hip and bilateral knee disabilities became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017). 

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  
38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

The Board finds that there is no basis under the law to support an effective date earlier than January 14, 2009.  VA did not receive any correspondence from the Veteran mentioning a hip or knee disorder and/or indicating an intent to apply for service connection for a hip or knee disorder between October 1998 (the date of the last final rating decision denying service connection for the claimed disabilities) and January 14, 2009 (the date of the Veteran's most recent claim to reopen).  

The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C. § 7104 (c).  Indeed, in Leonard v. Nicholson, the Court determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

For these reasons, the Board finds that an effective date prior to January 14, 2009, for the award of service connection for bilateral hip and bilateral knee disabilities is not warranted.

Thus, the Veteran is left with only one option in his attempt to obtain an earlier effective date: a claim alleging CUE in the prior October 1995 and October 1998 rating decisions.  Rudd v. Nicholson, 20 Vet. App. 296 (2006), 38 C.F.R. § 3.105 (2017).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the adjudicator, (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory and regulatory provisions extant at the time were incorrectly applied. Russell v. Principi, 3 Vet. App. 310 (1992).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and the error must not only be undebatable but must have manifestly changed the outcome at the time it was made.  Russell, 3 Vet. App. At 313-14; see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

As a threshold matter, the Board finds that the argument advanced by the Veteran alleges clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).  In this regard, the Veteran maintains that he was diagnosed with DJD of the hips and knees in service and, therefore, should have been awarded service connection immediately following service separation.  

For the reasons explained below, the Board finds that the October 1995 and October 1998 rating decisions did not contain any clear and unmistakable error that would have manifestly changed the outcome of the decision.

In considering the CUE claim, the Board must consider the law in effect at the time of the October 1995 and October 1998 rating decisions.  The relevant laws and regulations pertaining to service connection in effect at the time of the 1995 and 1998 rating decisions are essentially unchanged from the current versions.  See 
38 U.S.C. §§ 101 (16), 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this regard, a well-grounded claim for service connection requires evidence of 
1) a current disability as provided by a medical diagnosis; 2) evidence of incurrence or aggravation of a disease or injury in service as provided by either lay or medical evidence, as the situation dictates; and 3) a nexus, or link, between the in- service disease or injury and the current disability as provided by competent medical evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.303 (2017).  

In the October 1995 and October 1998 rating decisions, the RO denied service connection because the Veteran was found not to have a current disability pertaining to his hips and knees.  Although a post-service diagnosis of arthralgia was noted, this was not found to be a ratable condition.  In other words, the RO found that the Veteran had not met the first criteria of establishing service connection (i. e., a current disability as provided by a medical diagnosis).  

In sum, the Veteran's CUE argument represents a disagreement as to how the facts and evidence was weighed (i. e., disagreement as to whether he had a current disability of the hips and/or knees), and cannot support a finding CUE.  See Russell, 3 Vet. App. at 313-14; Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991) (holding that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error).

In view of the foregoing, the Board finds that the Veteran has failed to establish that the RO committed CUE in the October 1995 or October 1998 rating decisions. There is simply no indication that the RO did not properly consider all evidence before it or that it failed to correctly apply the appropriate laws and regulations, as they existed at that time, to the Veteran's claim.  Therefore, the Veteran has not demonstrated clear and unmistakable error, and his motion for revision must be denied.

ORDER

Entitlement to an effective date earlier than January 14, 2009, for the grant of service connection for DJD of the right hip, to include on the basis of CUE in the October 1995 and October 1998 rating decisions denying entitlement to service connection for a right hip disability is denied. 

Entitlement to an effective date earlier than January 14, 2009, for the grant of service connection for DJD of the left hip, to include on the basis of CUE in the October 1995 and October 1998 rating decisions denying entitlement to service connection for a left hip disability is denied. 

Entitlement to an effective date earlier than January 14, 2009, for the grant of service connection for patellofemoral pain syndrome of the right knee, to include on the basis of CUE in the October 1995 and October 1998 rating decisions denying entitlement to service connection for a right knee disability is denied.

Entitlement to an effective date earlier than January 14, 2009, for the grant of service connection for patellofemoral pain syndrome of the left knee, to include on the basis of CUE in the October 1995 and October 1998 rating decisions denying entitlement to service connection for a left knee disability is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


